DENY; and Opinion Filed February 9, 2017.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00130-CV

                          IN RE JOSEPH WAYNE HUNTER, Relator

                  Original Proceeding from the 265th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F13-56295-R

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Whitehill
                                   Opinion by Justice Whitehill
       Before the Court is relator’s February 6, 2017 petition for writ of mandamus. A jury

convicted relator of aggravated assault committed with a deadly weapon and causing serious

bodily injury, enhanced by family violence, and assessed punishment at twenty-five years in

prison. We affirmed the convictions, and the Court of Criminal Appeals denied relator’s petition

for discretionary review. Hunter v. State, No. 05-14-01146-CR, 2016 WL 1085556, at *1 (Tex.

App.—Dallas Mar. 21, 2016, pet. ref’d). Our mandate issued on July 5, 2016. In this original

proceeding, relator asks the Court to order the trial court to hold a hearing on relator’s motion to

set bail and order the trial court to set bail in an appropriate amount.

       Relator's petition for writ of mandamus does not comply with the rules of appellate

procedure. It does not include the certification required by rule 52.3(j) and does not include an

appendix or record. See TEX. R. APP. P. 52.3(j), 52.3(k), 52.7(a). These deficiencies alone are
sufficient to deny the petition. See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008,

orig. proceeding). In the interest of judicial economy, however, we address the petition.

       To be entitled to mandamus relief in a criminal matter, a relator must demonstrate that the

act sought to be compelled is purely ministerial as opposed to discretionary and that he or she

has no other adequate remedy at law to redress the harm. Stotts v. Wisser, 894 S.W.2d 366, 367

(Tex. Crim. App. 1995); State ex rel. Holmes v. Court of Appeals, 885 S.W.2d 389, 392 (Tex.

Crim. App. 1994). An act is “ministerial” if it constitutes a duty clearly fixed and required by

law. State ex rel Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987). “Moreover, a

‘ministerial’ act is one which is accomplished without the exercise of discretion or judgment.”

Id. Thus, mandamus will issue where there is but one proper order or where a judge acts beyond

his or her statutory authority. State ex rel Holmes, 885 S.W.2d at 392.

       Relator has exhausted his appellate remedies and his conviction is final. A district court

does not have a mandatory duty to set bail under these circumstances. See Ex parte Lowe, 573
S.W.2d 245, 247 (1978) (holding that “prisoners after conviction are not guaranteed the right to

bail pending appeal”); see also In re Maxwell, 970 S.W.2d 70, 71–72, 73–74 (Tex. App.—

Houston [14th Dist.] 1998, orig. proceeding) (citing Ex parte Gallogly, 138 Tex. Crim. 115, 134
S.W.2d 666, 667–68 (1939)). Accordingly, we deny relator’s petition for writ of mandamus.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




170130F.P05




                                               –2–